Citation Nr: 0613952	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-27 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected atrial fibrillation.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for erectile 
dysfunction, to include as secondary to the service-connected 
atrial fibrillation.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension, to 
include as secondary to the service-connected atrial 
fibrillation.  





REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the RO.  

A preliminary review of the record discloses that the veteran 
requested a hearing at the RO before a Veterans Law Judge and 
was notified by letter of the scheduled hearing.  A notation 
indicates that the veteran failed to appear on the scheduled 
hearing date.  

No communication was received from the veteran regarding the 
hearing request or his failure to appear.  Accordingly, the 
Board will proceed with its review of this matter.  See 38 
C.F.R. § 20.704(d) (2005).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  This includes 
notifying the veteran what specific evidence VA will secure 
on his behalf, and what specific evidence he personally must 
submit.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

A review of the claims file reveals that, since the January 
2003 claim for benefits, no correspondence was sent informing 
him of the type of information and evidence necessary to 
support a claim of an increased rating for his service-
connected atrial fibrillation and the claims of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for erectile dysfunction and 
hypertension, and the veteran was not informed what specific 
evidence VA would secure and what specific evidence he was 
required to secure.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, given the veteran's contentions that his heart 
condition has worsened, he is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an increased 
disability rating and to reopen a claim, 
and earlier effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO is to schedule the veteran for 
a VA examination to determine the current 
level of impairment due to the service-
connected atrial fibrillation.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should report whether a workload 
of greater than 5 METS but not greater 
than 7 METS results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; if 
there is evidence of cardiac hypertrophy 
or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

Additionally, the examiner should opine 
whether the claimed erectile dysfunction 
and hypertension are caused or aggravated 
by the service-connected atrial 
fibrillation.  The examiner should 
provide the complete rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's VA claims folder.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


